          Case 1:19-cr-00397-LGS Document 43 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                 -against-                                    19 Crim. 397 (LGS)

GREGORY COHEN,                                                      ORDER

                             Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, Defendant, on May 1, 2020, filed an emergency motion for release from

detention on furlough. ECF 32;

       WHEREAS, Defendant, on May 6, 2020, filed a supplement to its motion for release on

furlough and a separate request for compassionate release pursuant to 18 U.S.C. § 3582. ECF

35, 36. The Government filed a reply on May 11, 2020, opposing Defendant’s requests. ECF

37. Both parties have filed additional letters in support of their respective positions. See ECF

40-43. It is hereby

       ORDERED that, by May 25, 2020, the Government shall file his medical records on the

docket. The Government may file the medical records under seal.



Dated: May 20, 2020
       New York, New York
